COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                       NOTICE TO FILE SUPPLEMENTAL CLERK’S RECORD

Appellate case name:        Drew Patterson v. The State of Texas

Appellate case number:      01-15-00911-CR

Trial court case number:    1430814

Trial court:                228th District Court of Harris County

        The Clerk of this Court has examined the notice of appeal in the above-referenced appeal
and has determined that it does not comport with the Texas Rules of Appellate Procedure in that
it does not include the trial court’s certification of appellant’s right of appeal of any judgment or
appealable order and the notice states that there is no judgment as of October 21, 2015. See
TEX. R. APP. P. 25.2(a)(2), (d), 34.5(a)(12), 37.1; TEX. CODE CRIM. PROC. ANN. § 44.02 (West
Supp. 2014). This order constitutes notice to all parties of the defect. See TEX. R. APP. P. 37.1.

       The trial court clerk is directed to prepare, certify, and file in this Court a supplemental
clerk’s record containing a judgment or appealable order, the trial court’s certification of the
appellant’s right of appeal that judgment or appealable order, or a statement that no such
judgment or appealable order or certification exists in the record. See TEX. R. APP. P. 25.2(d),
34.5(a)(12), (c)(1)-(2). The supplemental clerk’s record containing the trial court’s certification
and judgment or appealable order, if any, or statement, should be filed within 30 days of the
date of this notice. See TEX. R. APP. P. 37.1.



Clerk’s Signature:

Date: ______________________